DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV, claims 2-10 and 16-17, in the reply filed on 08/25/22 is acknowledged. Claims 11-15, 18, and 19 are withdrawn.   Claims 1 and 20-21 are generic and included in the present rejection.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 9 recite the limitation "formed-loop knits" and “textile constructs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 2, which is dependent on claim 1.  Claims 1 and 2 recite an internal layer, singular.  Thus, there is not antecedent basis for more than one internal layer that would form plural formed-loop knits or plural textile constructs and it is not clear what is layers are claimed as bonded to the singular internal layer.   Because only one internal layer is positively recited, the metes and bounds of claims 8, 9, and 16 cannot be determined. 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkness US Patent Application Publication 2003/0181885.
As to claim 1, Harkness teaches a reusable swim diaper 1 in the form of a brief (Figures 2 and 3) with an elastic termination in the waist and/or leg 9 region (paragraphs 0029,0031), comprising:

a) an external layer 13 where the external layer comprises an elastic knitted fabric or
a woven fabric (paragraphs 0024, 0027);

b) an internal layer, where the internal layer 11 comprises a knitted fabric, a textile
construct, or a woven fabric made of natural and/or synthetic fiber materials – where Harkness teaches inner layer 11 is a terrycloth, nylon, rayon, or one of these blended with cotton (paragraph 0024);

c) and where the internal layer 11 is a water-vapor-permeable and water-absorbent
internal layer – were Harkness teaches layer 11 has a high cotton or cellulose content for absorbency (paragraph 0025).

As to claim 2, wherein the water-vapor-permeable and water-absorbent internal layer 11 is a formed-loop knit or a textile construct – where Harkness teaches the inner layer 11 is a woven textile material (paragraph 0025).

As to claims 3 and 5, the formed-loop knit or the textile construct consists of identical or different yarns and/or threads – where Harkness teaches the textile material comprises terrycloth, nylon, rayon, or one of these material blended with cotton.  Thus, the textile construct may comprise identical threads or a blended composition (paragraph 0024).

As to claim 4, the terrycloth (paragraph 0025) provides a loop construct.  Harkness also teaches the inner layer 11 is a sheet material (Figures 1 and 1A). 

As to claims 6 and 7, Harkness teaches the textile construct comprises terrycloth (paragraph 0024), which is well known to have spacer elements due to the loose weave loops that provide the terrycloth construction. 

As to claim 20, Harkness teaches an internal layer 11 and an outer layer 13, where 12 is a coating on the layer 11 (paragraph 0024).  In this embodiment, the article has only two layers with a coating 12, and not intermediate layer. 


Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness as applied to claim 1 above in view of Cannon et al. USPN 7678094.

As to claim 10, Harkness teaches the present invention substantially as claimed.  Harkness teaches synthetic materials  material for the internal layer (paragraph 0024), but does not specifically teach polyester or polyethylenes.  Cannon teaches a reusable swim diaper having an absorbent terrycloth layer comprising a polyester material (col. 2, lines 5-6).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the terrycloth material of Harkness with a polyester material as taught in Cannon since both materials are used in the same environment for the same purpose in a reusable swim diaper.  

As to claim 17, Harkness/Cannon does not specifically teach the internal layer made of a knitted fabric or of a woven fabric made of synthetic fiber materials is a polycarbonate, polyethylene terephthalate and/or polyester resin.  However, both Harkness (paragraphs 0024) and Cannon teach synthetic fibers, including polyester material for the internal layer (col. 2, lines 1-6).  It would have been an obvious matter of design choice to use polycarbonate, polyethylene terephthalate and/or polyester resin in the application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As to claim 21, Harkness/Cannon does not specifically teach the internal
layer comprises a unidirectional-wicking, water-vapor-permeable synthetic fiber material
and a water-absorbent toweling and/or fleece material.  However, Harkness (paragraph 0024) does incorporate by reference Perla USPN 5622762, who teaches a wet suit material where the inner plush layers act to wick water into the suit where it is held in the fibers of the plush layers (Perla col. 1, lines 55-60), which suggests a unidirectional wicking from the body-facing surface of the internal layer toward the garment-facing surface of the internal layer.  It would have been obvious to provide a unidirectional wicking layer in order to prevent fluids from rewetting the user.  Harkness/Cannon teaches the internal layer comprises a water-vapor-permeable synthetic fiber material
and a water-absorbent toweling and/or fleece material (Harkness paragraph 0024; Cannon col. 2, lines 1-6). 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781